DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments, Remarks and a Declaration filed on 11/02/921. Examined claims 21 and 23-28 have been amended. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Peter Jay on 01/26/22.

The application has been amended as follows: 
In claim 21, last line, delete “or less”. 
In claim 42 change claim identifier to (Withdrawn). 
Cancel claims 30-35, 38, 40-42 and 47. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the method of claim 21 and its depending claims 23-28 are not taught or reasonable suggested in the prior art. 
a coaxial nozzle to co-introduce a solution of active substance and an anti-solvent into a chamber. This corresponds to the Nozzle II/III arrangement described in the application. The process recited in the amended claim set corresponds to the Nozzle I arrangement described in the application”. Professor York also declares that “To the best of my knowledge, particles of tolterodine prepared by an SEDS process are significantly different from particles produced by the process set out in the amended claim set. Specifically, particles of tolteradine prepared by the SEDS process of York would not be suitable for direct lung delivery” (See Declaration, page 2). 

Claims 21 and 23-28 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616